Citation Nr: 0811164	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the veteran's service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1968 until January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  Hypertension was not manifest during service, was not 
identified for many years after service separation, and is 
unrelated to service. 

2.  Hypertension is unrelated to service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
service,  and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as the claim.  

The veteran is claiming entitlement to service connection for 
hypertension, to include as secondary to his service-
connected diabetes mellitus.  As indicated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, hypertension is defined as 
diastolic blood pressure predominantly 90 mm. or greater.  
Isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records does not reveal any 
treatment or findings relating to hypertension.  Although the 
veteran indicated high or low blood pressure in a report of 
medical history completed at his January 1970 separation 
examination, objective vascular findings were normal and his 
blood pressure was 125/85.  

Following active service, diagnoses of hypertension are first 
seen in treatment reports dated in 2003.  One such report 
indicates that hypertension was first diagnosed in the 1980s.  
Even assuming symptoms consistent with hypertension as early 
as the 1980s, this would still be at least a decade following 
separation from active service.  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, 
the veteran has not specifically endorsed a continuity of 
high blood pressure from the time if separation from service 
to the present time.  Rather, his primary contention is that 
his hypertension was caused by his diabetes mellitus.  

Moreover, as previously noted, a continuity of symptomatology 
has not been demonstrated by the post-service treatment 
record and the competent evidence does not causally relate 
the current hypertension to active service.  For these 
reasons, a grant of service connection on a direct basis is 
not warranted.

The Board will now address the veteran's claim of secondary 
service connection.  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Further, additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In the present case, the claims folder clearly indicates a 
current diagnosis of hypertension.  Moreover, there is no 
dispute that the veteran is service-connected for diabetes 
mellitus.  However, the competent evidence does not show that 
his hypertension is proximately due to or the result of his 
service-connected diabetes mellitus.  In fact, a VA examiner 
in September 2005 concluded that the veteran's hypertension 
was not the result of his diabetes mellitus.  The examiner 
noted that the diabetes and hypertension diagnoses occurred 
at essentially the same time and that therefore he was unable 
to establish a likely relationship between the two.  

Because the September 2005 VA examiner's opinion was offered 
following a review of the claims file and after an objective 
examination of the veteran, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

In this regard, the Board recognizes an October 2004 letter 
from a private physician to the effect that the veteran's 
"heart condition was correlated with his diabetes and 
hypertension."  However, he did not actually address any 
correlation between the hypertension and diabetes, which is 
the relevant question with respect to the instant appeal.  In 
any event, the VA examiner noted that he reviewed the private 
physician's statements and that he still determined that it 
was less likely than not that the hypertension was 
proximately due to his diabetes.  

In his July 2005 substantive appeal, the veteran stated his 
belief that his hypertension preexisted his diabetes 
mellitus.  He reflected that he did not take a glucose 
tolerance test until 2003, and that, in his opinion, he had 
diabetes prior to that date.  He indicated that he had 
symptoms of sugar level changes, manifest by episodes of 
weakness, during which his face would become flushed.  

In this regard, the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
fact remains that there is no documentation of diabetes 
mellitus until 2003.  Other evidence of record establishes 
hypertension beginning in the 1980s.  Thus, the veteran's 
contentions that his diabetes preexisted the hypertension are 
not persuasive here.  

Further regarding the veteran's contentions regarding the 
etiology of his hypertension, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal 
disease, to include hypertension, is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the evidence does not demonstrate that the veteran's 
currently-diagnosed hypertension is causally related to 
active service or to his service-connected diabetes mellitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, a June 2006 follow-
up VCAA letter provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as his post-service reports 
of VA and private treatment and examination.  Moreover, his 
statements in support of his claim are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


